Citation Nr: 0215969	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right knee.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1998 from the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA), which determined that new and material evidence 
adequate to reopen the claim for a right knee disorder had 
not been submitted.  The veteran perfected an appeal to the 
Board and in September 1999 the Board reopened the claim for 
service connection for a right knee disorder and remanded the 
issue of entitlement to service connection for a right knee 
disorder to the RO for further development and adjudication 
of service connection.

The veteran failed to appear at a hearing before a Member of 
the Board at the RO in April 1999.  Although it is not 
entirely clear that notice of the hearing was sent to the 
veteran's then current address, all benefits sought in the 
matter now before the Board are being granted in this 
decision, so remanding the case to afford the veteran the 
opportunity for a hearing would only delay a favorable 
decision and is not necessary.  

In February 2002, the RO issued a supplemental statement of 
the case, wherein it denied entitlement to service connection 
for chondromalacia of the right knee.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained and VA has satisfied the duty to notify and 
assist the veteran.

2.  Chondromalacia of the right knee had its onset during 
service and is currently shown.


CONCLUSION OF LAW

Chondromalacia of the right knee disorder was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in April 1985 the veteran 
complained of pain of the right knee, described as pain on 
the kneecap.  He reported that it would become worse when he 
moved or remained in flexion position.  Examination of the 
right knee revealed no discoloration or swelling.  The 
McMurray's, drawer and femoral grinding tests were negative.  
Lateral and medial collateral ligaments were stable and there 
was no quadriceps atrophy.  The assessment was suprapatellar 
ligament strain.  Naprosyn was prescribed and it was 
recommended that the veteran refrain from physical training 
for two weeks and perform at his own pace for one week.

On August 1, 1985 the veteran again complained of right knee 
pain without known injury.  He reported that the pain was 
worse with movement, squatting, sitting, driving and running.  
Examination of the knee revealed it to be within normal 
limits with mild tenderness under the kneecap.  There was no 
edema and full range of motion of the knee.  The diagnosis 
was chondromalacia of the right knee.  On August 9, 1985 he 
was again seen with complaints of right knee pain especially 
when he operated heavy equipment.  On examination he had 
tenderness under the right kneecap, full range of motion and 
no edema.  The diagnosis was chondromalacia.  It was 
recommended that he operate no heavy equipment for seven 
days, continue medications and perform right knee exercises.

In May 1986 the veteran complained of knee pain that 
reportedly had a duration of one year.  It was noted on the 
examination report that he had a history of chondromalacia.  
On examination he had a normal gait and full range of motion.  
Both knees had good stability.  The diagnosis was 
chondromalacia.  Medication was prescribed.  On a 
"retention" examination in September 1986 the veteran's 
lower extremities were noted to be normal.  

In his initial claim for VA disability benefits, filed in 
1987, the veteran mentioned his knees.  February 1987 VA 
outpatient treatment records reflect that he requested 
follow-up care for a right knee disorder and reported that he 
had right knee pain for two years.  Examination revealed a 
normal right knee except for crepitance and pain at the 
lateral superior patella facet on patellofemoral compression 
and tenderness in that area.  An X-ray was noted to be 
normal.  The impression was chondromalacia patella.  

The veteran was afforded a VA examination in July 1987 at 
which time he mentioned having been seen earlier that year 
for pain in the right knee.  He indicated that he had pain in 
his right knee when standing or sitting for a long time.  The 
examiner noted that the pain in the veteran's right knee 
would come and go even at rest.  No findings pertaining to 
the right knee were reported.  

In an August 1998 VA outpatient treatment report the examiner 
noted that the veteran reported having had right knee pain 
since 1985 without history of injury.  The examiner noted 
that there was clicking of the knee but no "giving out" or 
locking.  The pain appeared to be under the kneecap and was 
increased with activity.  On examination of the knee there 
was no tenderness of the medial or lateral joint lines.  
Range of motion was from zero to 120 degrees.  There was 
positive patellar crepitus and grind.  The ligaments were 
okay and McMurray's test was negative.  The clinical 
diagnosis was patellofemoral syndrome.  An X-ray report of 
August 1998 notes that arthritic type changes were noted on 
the right along with a bone island of the proximal tibia.  
When the veteran was seen in December 1998, he was doing 
better but continued to have knee pain.

A VA examination was conducted in January 2000.  The examiner 
noted that the claims file was reviewed.  The veteran 
reported that he had continuous problems with his knee since 
treatment in service in 1985.  He stated that he was unable 
to stand without the use of his arms to get up.  He reported 
having knee pain all the time and problems with weakness and 
giving out frequently of the knees.  The pain was 
precipitated by climbing stairs or running and was only 
alleviated with rest and elevation and sometimes with 
Tylenol.  It was noted that he had no episodes of dislocation 
or subluxation.  On examination of the right knee, there was 
full range of motion with 150 degrees of flexion and zero-
degrees of extension.  The joint capsule was fully intact 
including the various ligaments.  There was a mild amount of 
crepitance on the kneecap to palpation and some mild pain on 
the tibial plateau.  The examiner noted that the claims file 
revealed complaints of right knee pain that started in 1985.  
An MRI of the right knee showed irregularity of the articular 
surface of the patella consistent with a component of 
chondromalacia.  The MRI findings were otherwise normal.  The 
clinical examiner then diagnosed chondromalacia of the right 
knee per MRI.  


Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2002)). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The VA has met its duty to assist the veteran in the 
development of his claim for service connection as well as 
its duty to notify him of any information and evidence needed 
to substantiate and complete his claim under the VCAA.  By 
virtue of the supplemental statement of the case, and the 
September 1999 Board remand issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was afforded a VA examination and all relevant records 
adequately identified by him were obtained and associated 
with the claims folder.  The RO requested additional 
information from the veteran in an November 1999 letter, the 
veteran responded by directing the RO to obtain treatment 
records for his right knee disorder from VA Medical Centers 
(MC) in Dayton and Columbus, Ohio, and the RO did obtain 
those records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Having satisfied the duty to notify and assist, the Board 
will now proceed with an evaluation of the claim on the 
merits.

According to the VA examination report of January 2000, the 
veteran currently has chondromalacia of the right knee.  
Chondromalacia is "abnormal softness of cartilage." Hoag v. 
Brown 4 Vet. App. 209, 211 (1993).  

The service medical records show that after the veteran had 
been on active duty for a few years he began complaining of 
right knee pain.  During his period of active duty, he was 
diagnosed on several occasions with having chondromalacia.  
He filed a disability claim in which he mention knee problems 
shortly after he left service and was again noted to have 
chondromalacia patella in February 1987 by VA.  In July 1987 
a VA examiner noted that the veteran had had intermittent 
right knee pain for the past three years.  There is no 
further information regarding the veteran's knee for several 
years, but in August 1998 he was seen by VA and was noted to 
have had right knee pain since 1985.  Although the impression 
in August 1998 was of patellofemoral syndrome rather than 
chondromalacia, abnormal findings again were in the area of 
the right patella.  

On VA orthopedic examination in January 2000, chondromalacia 
was shown on MRI.  Although the clinical examiner did not 
express a requested opinion as to whether any current right 
knee disability was related to symptomatology in service, the 
Board finds that this is not necessary.  In view of the 
repeated diagnoses of chondromalacia patella in service, 
shortly after service and currently, the Board finds that 
this evidence supports the grant of service connection for 
chondromalacia patella of the right knee.  Under the 
provisions of 38 C.F.R. § 3.303(b) service connection is 
applicable where, as in this case, the evidence shows that 
the veteran had a chronic disorder in service and still has 
such disorder.  

The veteran's complaints of constant pain, giving way of the 
knee and the like are not necessarily consistent with and 
supported by the medical evidence, but such discrepancies in 
this case go to the rating of the disorder rather than the 
matter of service connection.  It is clear that he had 
chondromalacia of the right knee in service and currently as 
shown by recent MRI.  Accordingly, service connection for 
chondromalacia of the right knee is granted.


ORDER

Entitlement to service connection for chondromalacia of the 
right knee is granted. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

